Quillian, Judge.
1. The defendant was indicted and convicted of the offense of theft by taking of several hogs. *640The defendant then filed a motion for a new trial which was overruled and an appeal was filed.
Submitted November 7, 1972
Decided November 28, 1972.
Owens, Littlejohn, Gower & Pugh, J. Walter Owens, for appellant.
E. Mullins Whisnant, District Attorney, for appellee.
Enumeration of error number 3 states: "The Superior Court of Marion County, Georgia, erred as a matter of law in failing to sustain a motion to quash Count 2 of the indictment for the reason that the hogs therein attempted to be described were not sufficiently described so as to identify the property alleged to have been taken and to apprise the defendant of an adequate and complete description thereof so that he could prepare his defense thereto.” Count 2 of the indictment described the hogs as follows: "Two (2) hogs, red color, Duroc, weighing four hundred seventy-five pounds with V’ notch in ear, five (5) hogs white color, Landrace and four (4) hogs black and white color, Hampshire of the total weight of one thousand four hundred five (1,405) pounds, with V notch cut in ear of each, of the total value of Two Hundred Seventy Five and 08/100 ($275.08) dollars.”
Under that which was held in Garrett v. State, 21 Ga. App. 801 (95 SE 301); Ellis v. State, 67 Ga. App. 821 (21 SE2d 316); Robertson v. State, 97 Ga. 206 (22 SE 974), the hogs were sufficiently described in the indictment.
2. Considering the evidence as a whole it was sufficient to support the verdict.
3. The remaining enumeration of error is without merit.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.